[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO STRIKE
This complaint alleges sufficient facts to constitute a cause of action, since there is an implied obligation under C.G.S. Sec. 31-53 for an employer to make equivalent payments to an employee who elects not to participate in an employee welfare fund. Plaintiff need not exhaust his administrative remedies if relief sought (i.e., recovery of wages) would not be available through administrative process.
Motion to strike is denied.
Wagner, J.